Case 20-10343-LSS Doc 3786 Filed 05/12/21 Page1of2

FILED
2021MAY 12 Ay 8: 54

 

. CLOm
PAstuvnioe ray
‘> SANKRUF ICY COUR
: aif T Ne NF} AWA ry

May 7, 2021

Clerk of the Court

U.S. Bankruptcy Court

for the District of Delaware

824 North Market Street, 6th Floor
Wilmington DE 19801

RE: Case# 20-10343 (LSS)
Boy Scouts of America and
Delaware BSA, LLc

Sir:

With this letter to the court I ask if the “MOTIONS SENT TO
THIS COURT (at or about) APRIL 6, 2021, MARCH 5, 2021 AND JANUARY
29, 2021" have been DOCKETED in the court and ask the status of
the Motions?

Please mail me a copy of the court's record of the receipt
of my motions and the date of scheduled hearing before the judge.

ee

Sincerely,

 

 
 

Case 20-10343-LSS Doc 3786 Filed 05/12/21 Page 2 of 2

 

4 ens os
+ WRI} at aS

4
CLERK OF THE COURT _ +9
he.

“U.S. BANKRUPTCY COURT ans

FOR THE DISTRICT OF DELAWARE \
824 NORTH MARKET STREET, 6TH FLOOR
WILMINGTON DE 19801

-

isjgosdyajngeyegUyeeegesbonafiysyedy dy aidenabadindbedeod bell

 

 
